Citation Nr: 0701815	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date for an increased 
rating for post-traumatic stress disorder (PTSD), now rated 
as 50 percent disabling effective April 24, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 30 percent rating for PTSD effective 
June 2, 2000, the date of receipt of claim.  In May 2003, the 
RO granted an increased rating of 50 percent, effective April 
24, 2003, the date of a VA examination. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

At issue in this claim is whether the severity of the 
veteran's PTSD at the time of his claim in June 2000 
warranted a rating greater than 30 percent.  The earliest 
medical record of examination or treatment of the veteran for 
a mental disorder was a VA examination in August 2000.  The 
examiner noted that the veteran had been a civil service 
employee of the U.S. Navy for 18 years prior to his medical 
retirement in May 2000 for degenerative disc disease of his 
cervical spine.  

In a June 2001 notice of disagreement, the veteran stated 
that PTSD was a major factor in his civil service medical 
retirement.  In his May 2004 appeal, the veteran stated that 
he stopped working in May 2000 mostly due to his PTSD 
symptoms.  

In February 2002, the veteran submitted a statement from the 
United States Office of Personnel Management (OPM) that 
showed that the veteran was receiving a civil service annuity 
and included his claim number.  It is not clear whether the 
annuity was based on a medical or voluntary retirement.  In 
August 2002 and again in November 2002, the RO requested OPM 
provide a copy of the decision granting the veteran's medical 
retirement and any supporting documentation.  No response was 
received.  Despite RO requests, no supporting evidence was 
provided by the veteran. 

Confirmation of a medical retirement in May 2000 due to a 
mental disorder and any supporting medical records would be 
important in evaluating the veteran's PTSD at the time of his 
claim in June 2000.  VA is obligated to obtain records from 
federal agencies necessary to assist the veteran in 
substantiating his claim.  Efforts should continue unless it 
is reasonably certain that the records do not exist or that 
further efforts would be futile at which time the veteran 
must be notified.  The veteran must cooperate and provide any 
authorizations required by the agency holding the records.  
See 38 U.S.C.A. 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide all evidence in his possession 
relevant to his medical civil service 
retirement.  Request that he provide all 
identification data used by OPM to 
administer his annuity and a signed 
authorization for release of information 
from OPM to VA.  

2.  Then, initiate additional requests to 
OPM for copies of adjudicative documents, 
authorizations, and any supporting 
medical records relevant to the veteran's 
civil service retirement for any reason 
in May 2000.  Use the veteran's claim 
number shown on the OPM statement 
submitted by the veteran in February 
2002.  Some response is required.  If the 
records are not available, request that 
OPM provide the reason or the identity of 
any other federal agency that may possess 
the records.  Make follow-up requests as 
necessary.  Associate any records 
received in the claims file. 

3.  Then, readjudicate the claim for an 
earlier effective date for a rating of 50 
percent for PTSD.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



